     Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 1 of 28




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


BRITNI L.,

      Plaintiff,

v.                                           CIVIL ACTION NO.
                                             1:18-cv-05282-RDC
COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

      Defendant.


                          FINAL OPINION & ORDER

      Plaintiff filed an application for Disability Insurance Benefits (“DIB”) under

the Social Security Act (“SSA” or the “Act”), alleging disability and inability to

work because of multiple sclerosis (“MS”), anxiety, depression, and trigeminal

neuralgia. Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) for judicial

review of the final decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying Plaintiff’s claim.         The parties

consented to the exercise of jurisdiction by the undersigned magistrate judge. (Dkt.

entry from Nov. 20, 2018); see also 28 U.S.C. § 636(c); Fed. R. Civ. P. 73; Standing

Order No. 07-02 (N.D. Ga. Jan. 30, 2008); LR 83.9(A), NDGa. Therefore, this Order

constitutes a Final Order of the Court.
    Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 2 of 28




      For the reasons set forth below, the Court ORDERS that the final decision of

the Commissioner be REVERSED and REMANDED to the Commissioner for

further proceedings.

                       I. DISABILITY DETERMINATION

      Under the Social Security Act, an individual is “disabled” for purposes of

disability benefits if he or she is unable “to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). Any

impairments must result from anatomical, psychological, or physiological

abnormalities demonstrated by medically accepted clinical or laboratory diagnostic

techniques, and must be of such severity that they prevent the claimant from

engaging in past work or any other substantial gainful work that exists in the national

economy. 42 U.S.C. §§ 423(d)(2)–(3), 1382c(a)(3)(B), (D).

      To evaluate a disability claim, an Administrative Law Judge (“ALJ”) must

use the five-step, sequential analysis outlined in the Social Security regulations: (1)

whether he is engaged in substantial gainful activity; (2) if not, whether he has a

severe impairment or combination of impairments; (3) if so, whether that

impairment, or combination of impairments, meets or equals the Listing of

Impairments (“Listings”) at 20 C.F.R. pt. 404, subpt. P, app. 1; (4) if not, whether


                                           2
    Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 3 of 28




he can perform his past relevant work in light of his residual functional capacity

(“RFC”); and (5) if not, whether, based on his RFC, age, education, and work

experience, he can perform other work found in the national economy. 20 C.F.R. §§

404.1520(a)(4)(i)–(v), 416.920(a)(4)(i)–(v). 1

      The claimant bears the burden of proof at the first four steps. Washington v.

Comm’r of Soc. Sec., 906 F.3d 1353, 1359 (11th Cir. 2018). The claimant must

establish that a severe impairment prevents him or her from performing past work.

See 20 C.F.R. § 404.1512; Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986).

The ALJ determines the claimant’s RFC based on “all the relevant medical and other

evidence.” 20 C.F.R. § 404.1520(e); Phillips v. Barnhart, 357 F.3d 1232, 1238 (11th

Cir. 2004).




      1
         The Disability Insurance Benefits program (“DIB”) under Title II of the
Social Security Act provides benefits to persons who have contributed to the
program and who are determined to be “disabled” due to a physical and/or mental
impairment. 42 U.S.C. §§ 401–433. The Supplemental Security Income (“SSI”)
program under Title XVI of the SSA extends benefits to indigent disabled persons.
42 U.S.C. §§ 1381–1383f. Although different statutes and regulations apply to each
type of claim, they are often parallel statutes and regulations, and the legal standards
governing a determination of “disability” are the same. See 42 U.S.C. § 1383(c)(3)
(establishing that the judicial provisions of 42 U.S.C. § 405(g) are fully applicable
to claims for SSI). Therefore, to the extent that the Court cites to DIB cases, statutes,
or regulations, they are equally applicable to Plaintiff’s SSI claims, and vice versa.
See Cherrell J. C. B. v. Saul, No. 1:18-CV-04323-AJB, 2020 WL 1460173, at *1
(N.D. Ga. Mar. 20, 2020); Sonya E. v. Saul, No. 1:18-CV-4098-AT-JKL, 2020 WL
1128003, at *1 (N.D. Ga. Mar. 9, 2020).

                                           3
    Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 4 of 28




      At the fifth step, the burden shifts to the Commissioner to demonstrate that

jobs that the claimant can perform are available in significant numbers in the national

economy. Phillips, 357 F.3d at 1239. The ALJ considers the claimant’s RFC, age,

education, and work experience to determine whether the claimant “can make an

adjustment to other work.” 20 C.F.R. § 404.1520(a)(4)(v). The ALJ may use two

means to determine the claimant’s ability to adjust to other work: (1) application of

the Medical Vocational Guidelines (the “grids”), 20 C.F.R. pt. 404 subpt. P, app. 2,

and consideration of factors that limit the number of jobs realistically available to an

individual, or (2) using a vocational expert (“VE”) to answer hypothetical questions

concerning the kinds of jobs an individual can perform based on his or her capacity

and impairments. Phillips, 357 F.3d at 1239–40.

      Despite the shifting of burdens at step five, the overall burden rests on the

claimant to prove that he or she is unable to engage in any substantial gainful activity

that exists in the national economy. Doughty v. Apfel, 245 F.3d 1274, 1278 n.2 (11th

Cir. 2001). In other words, the claimant must ultimately show that he or she cannot

perform the jobs listed by the ALJ.




                                           4
    Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 5 of 28




                           II. FACTUAL BACKGROUND

       Plaintiff filed her DIB application on January 20, 2015, providing an alleged

onset date of November 24, 2014. (R. 48).2 Plaintiff was 25 years old at her alleged

onset date and 29 years old at the time of the ALJ’s decision. (R. 15, 48). Her initial

application showed that she was filing for disability based on her diagnoses of

multiple sclerosis, anxiety, depression, and trigeminal neuralgia. (R. 48). Her

application was denied initially and on reconsideration by examiners for the Social

Security Administration (the “Agency”). (R. 63, 82).

       Plaintiff requested a hearing before an ALJ. (R. 102). On November 30,

2017, the ALJ issued a written opinion finding that Plaintiff was not disabled under

the Act. (R. 15–23).

       Plaintiff then filed a Request for Review, which the Agency’s Appeals

Council denied, making the ALJ’s decision the final decision of the Commissioner.

(R. 1). Having exhausted all administrative remedies, Plaintiff filed this action on

November 16, 2018. (Doc. 1). The matter is now before the undersigned upon the

administrative record and the parties’ briefs, and the Court finds that it is ripe for

judicial review pursuant to 42 U.S.C. § 405(g).




       2
           The administrative record, or transcript of proceedings, is cited herein as
“R.”


                                            5
     Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 6 of 28




A.    Employment History

      Plaintiff worked as a teacher assistant at a Montessori preschool from May

2010 to May 2013. (R. 257). She also worked as a cashier, sales associate, and shift

leader at a gas station from March 2011 to August 2013. Id. From July 2015 to

November 2015, she worked at Ulta Beauty as a cashier, where her duties included

stocking products and dealing with customers. Id. She worked at a liquor store from

approximately August 2016 to December 2016. Id. She indicated that she worked

as a cashier, which required her to stand for eight hours at a time. Id. She earned

$6,609 and $10,385 in 2016, from her liquor store job and from self-employment,

respectively. (R. 192).

B.    Medical Records

      Plaintiff’s earliest medical evidence in the record is from an emergency room

(“ER”) visit at Grady Hospital in November 2012. (R. 463). Plaintiff presented

with migraines and double vision in her left eye. Id. Based on an MRI, a neurologist

diagnosed her with MS but noted that her MRI did not display any abnormal areas

of enhancement or worsening inflammation from the disease. (R. 468–69).

      Plaintiff visited Grady Hospital as an outpatient at least seven times in 2014

and twice for ER visits in February 2015 and August 2015. (R. 260–70). In July




                                         6
    Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 7 of 28




2014, Dr. Melanie Winningham, Plaintiff’s treating neurologist, 3 stated that Plaintiff

had no “flare ups” in her MS but that she experienced pain in her face for three days,

which resolved without treatment. 4 (R. 263). Dr. Willingham also recorded that

Plaintiff was “[n]ervous about walking” and that her gait was shorter and possibly

more off-balance. Id. As to Plaintiff’s mood, Dr. Willingham noted that Plaintiff

had been sleeping less than four hours per night frequently and that she had poor

concentration and emotional lability. Id. Plaintiff received a weekly injection of

Avonex, and although her MRI showed that she had “multiple parenchymal white

matter lesions,” none of them were worsening and no new lesions were present since

April 2013. (R. 264–65).

      During her ER visits, Plaintiff reported that she had a stabbing or burning pain

from her abdomen to her right foot and that, when she arrived at the hospital, she

was “achy” and walked with a cane. (R. 272). Plaintiff also reported that she had

three instances of similar pain in the past two months but it “went away until today.”

(R. 272, 277). During those episodes, she was unable to walk for approximately 15

minutes until the pain resolved. Id. Other notes stated that Plaintiff had chills,



      A note from Plaintiff’s inpatient visit at Grady Hospital stated that Dr.
      3

Winningham was Plaintiff’s primary care physician. (R. 274).
      4
       Dr. Winningham’s notes inexplicably stated that Plaintiff’s last visit was in
“9/2014,” which would have been after her appointment with Dr. Winningham.
(R. 263).

                                          7
    Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 8 of 28




shortness of breath, diaphoresis, nausea, pelvis pain, dizziness, and weakness.

(R. 276). However, her physical exam stated that she did not have tenderness to

touch and she had a full range of motion. Id.

      The consulting neurologist during this visit, Dr. Manisha Malik, stated that

Plaintiff was “currently asymptomatic” but had paraesthesia and weakness that

morning. (R. 289). Plaintiff reported to Dr. Malik that she “had a hard time carrying

out daily activities,” and Dr. Malik concluded that Plaintiff had a baseline level of

function of “slight disability, unable to carry out all previous activities but able to

look after own affairs without assistance.” (R. 290). Plaintiff’s MRI again indicated

that she did not have any physiological signs that her MS was worsening. (R. 294).

      Records from Dr. Alan Perry show that Plaintiff received a physical exam on

January 29, 2015. (R. 513). Dr. Perry wrote that Plaintiff exhibited “no altered

mental status, clumsiness, focal sensory loss, focal weakness, loss of balance,

memory loss, near-syncope, slurred speech, syncope, visual change or weakness.”

(R. 517). He found that she experienced fatigue, anxiety, and depression and noted

that she had been exercising intermittently. Id. Dr. Perry noted elsewhere that

Plaintiff experienced myalgia, joint swelling, and arthralgia in her musculoskeletal

system. 5 (R. 519).


      5
       “Myalgia” and “arthralgia” refer to pain in the soft tissues that connect
muscles, bonds, and organs or pain within a joint, respectively. Myalgia, Johns
Hopkins    Medicine,    https://www.hopkinsmedicine.org/health/conditions-and-

                                          8
    Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 9 of 28




      Plaintiff visited the ER at Grady Hospital on August 20, 2015, for a flare in

her MS and trigeminal neuralgia.6 (R. 400, 402). According to the doctor’s notes

from that visit, this incident was Plaintiff’s second flare since November 2014. (R.

403). She reported “excruciating, burning pain” on the left side of her face with

intermittent hyperacusis. 7 Id.     She also had some blurred vision.      (R. 404).

However, Plaintiff had no weakness in her left leg and was able to walk without

difficulty. (R. 403). Plaintiff’s trigeminal neuralgia was noted as “stable and

gradually improving,” and she was discharged that day. (R. 407). Although she was

prescribed Tegretol for this condition, notes indicate that she had been unable to

refill the prescription due to the cost. (R. 411).




diseases/myalgia (last visited Oct. 19, 2020); Joint Pain, Mayo Clinic,
https://www.mayoclinic.org/symptoms/joint-pain/basics/definition/sym-20050668
(last visited Oct. 19, 2020).
      6
        Trigeminal neuralgia is “a chronic pain condition that affects the trigeminal
or 5th cranial nerve, one of the most widely distributed nerves in the head.”
Trigeminal Neuralgia Fact Sheet, National Institute of Neurological Disorders and
Stroke,     https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-
Sheets/Trigeminal-Neuralgia-Fact-Sheet (last visited Oct. 19, 2020). The most
typical form of the disease “causes extreme, sporadic, sudden burning or shock-like
facial pain that lasts anywhere from a few seconds to as long as two minutes per
episode. These attacks can occur in quick succession, in volleys lasting as long as
two hours.” Id. The record is not clear on the date that Plaintiff was diagnosed with
trigeminal neuralgia.
      7
       Hyperacusis is “a hearing disorder that makes it hard to deal with everyday
sounds.” Hyperacusis, Web MD, https://www.webmd.com/brain/sound-sensitivity-
hyperacusis#1 (last visited Oct. 19, 2020).

                                           9
   Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 10 of 28




      Plaintiff returned to Grady Hospital on December 21, 2015 for a follow-up

exam. (R. 448, 451). Neurologist Aliza Kumpinsky noted that Plaintiff’s MRI

showed no new lesions and thus found that there was “minimal evidence of active

disease” from her MS. (R. 450–51). At that visit, Plaintiff stated that she had not

used a cane to walk “in a while,” but she reported that she still experienced sporadic

episodes of sharp pain in her left leg and foot. (R. 448). She had experienced six of

these episodes within six months. Id. Dr. Kumpinsky stated that Plaintiff’s pain

“could be paroxysmal pain syndrome from [MS].” (R. 451). However, her MRI

again showed “no new lesions.” Id.

      Dr. Robert Storms evaluated Plaintiff in a two-hour interview and mental

status exam on June 16, 2015. (R. 394). Dr. Storms also interviewed Plaintiff’s

mother, who reported that Plaintiff was depressed consistently and experienced

extreme fatigue. (R. 395). Plaintiff’s mother also stated that was not mobile, fell

down at times, sometimes did not respond when her family tried to reach her, was

forgetful, and had lost 40 pounds because of her refusal to eat. Id.

      Dr. Storms noted that Plaintiff needed a cane to walk and, during her

interview, she was barely audible and cried throughout. Id. However, she was

cooperative during the exam and was oriented to time, person, and situation.

(R. 395–96). Plaintiff reported to Dr. Storms that she suffered depression most days

of the week and had insomnia, poor appetite, chronic fatigue, and feelings of


                                         10
      Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 11 of 28




worthlessness. (R. 396). She also stated that she watched TV, visited the park and

with family, took care of her son Monday through Friday, and could drive. (R. 395).

Plaintiff reported that, depending on the day, she could not maintain her own hygiene

and that she sometimes could not feel the bottom of her feet. Id. On those days, she

needed help. Id. Dr. Storms indicated that Plaintiff had no perceptual abnormalities

and that her thought processes were logical, coherent, and relevant. (R. 396).

        Dr. Storms concluded that Plaintiff had major depressive disorder and her

symptoms were “severe but not psychotic.” (R. 398). He also found that Plaintiff

exhibited poor focus and was occasionally distracted, meaning that timely

completion of tasks could be problematic. Id. He stated that Plaintiff’s work history

suggested that she could get along with coworkers, supervisors, and the public, but

that her depression may negatively impact her ability to handle ordinary job stress.

Id.

        Plaintiff received a consultative examination from Dr. Jessie Al-Amin on

September 10, 2015. (R. 432). Plaintiff informed Dr. Al-Amin that she had chronic

fatigue, insomnia, weakness with pain, and spasticity and tremors in her extremities.

Id. She stated that back spasms were a 6/10 on the pain scale and had been present

for more than one year. Id. She also had chronic migraines from her trigeminal

neuralgia, which she rated a 10/10 for pain. Id. As to her functioning, she reported

that she could walk for 10 minutes at a time, sit for 1 hour, and stand for 20 minutes.


                                          11
   Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 12 of 28




(R. 433). She could also lift 5 pounds and climb stairs. Id. She told Dr. Al-Amin

that the medications for her MS, depression, and pain were effective. Id.

      During the examination, Dr. Al-Amin observed that Plaintiff could stand

without assistance but used a cane to walk or stand. (R. 441). She had no difficulty

getting onto the exam table. Id. Plaintiff had a normal gait but had difficulty

squatting and walking on her heels and toes. Id. She had no difficulty alternating

between standing and sitting, but she had difficulty bending while sitting. Id. Dr.

Al-Amin concluded that Plaintiff had probable cervical area muscle spasms and a

generalized weakness of the extremities, in addition to diagnoses of MS, depression,

and migraines from her trigeminal neuralgia. (R. 436). He also found that Plaintiff

had normal strength in her hands and mild weakness in both of her legs. (R. 441).

      Dr. Al-Amin took an x-ray of Plaintiff’s cervical spine, which showed that

she had “minimal straightening of the normal lordosis” and no other apparent

problems. (R. 437). An x-ray of Plaintiff’s left hand also appeared normal. (R. 438).

      Plaintiff visited the ER at Piedmont Healthcare on July 5, 2017, complaining

about mild to moderate numbness in her left leg over the previous four days. (R.

531). She worried that her leg was a sign of an MS relapse. Id. The admitting

physician noted that Plaintiff appeared to be otherwise in normal condition, that her

leg strength was intact, and that her motor skills and sensation to light touch were




                                         12
     Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 13 of 28




intact in all four extremities. (R. 533, 536). Her gait and coordination were also

normal. Id. She did not receive any other treatment. (R. 531).



C.     Proceedings Before the Agency

       Plaintiff appeared at an initial hearing before the ALJ on December 13, 2017.

(R. 30). Plaintiff testified that she experienced migraines three to four times per

week from her trigeminal neuralgia. (R. 32). She also stated that she had been

experiencing a flare up in her MS for the past one or two weeks. Id. These two

conditions made her sensitive “to air, to eating, or chewing,” which would start as a

toothache and advance to face tremors. (R. 34).

       Plaintiff stated that she had suffered from anxiety for about four years, but she

had not sought mental health treatment. (R. 33). When the ALJ asked why she had

not sought treatment, Plaintiff responded that she had been in denial because, even

though she felt like there was something wrong, she believed that her medicine had

caused some of her depression. (R. 34).

       Plaintiff testified that she was not working at the time of the hearing but in

2016 had worked part-time as a liquor store cashier. (R. 33). She stated that she

also helped out at her sister’s business, which she had categorized as

self-employment on her work history. Id. As to her liquor store job, Plaintiff testified

that she had difficulty with standing, forgetting her tasks, and communicating with


                                          13
   Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 14 of 28




customers. (R. 35). She also stated that she struggled because she was not given

breaks at work. Id.

      Plaintiff’s sister, who owned a barbershop where Plaintiff worked, also

testified. (R. 36–37). She stated that Plaintiff sometimes worked for her, but she

always made sure there was a backup available because Plaintiff needed to sit down

frequently. 8 (R. 37).

      Plaintiff’s sister stated that observing Plaintiff was “like watching somebody

deteriorate in front of you.” (R. 38). She had seen instances where Plaintiff was

unable to move her arms or legs and observed her face tremors. Id. Plaintiff’s sister

had also seen instances where Plaintiff was unable to brush her hair or teeth for days

and had been in the car when Plaintiff’s legs stopped responding, causing her to step

on the gas involuntarily. Id.

      Plaintiff’s sister also testified that while Plaintiff was taking Avonex, her

depression worsened and she stopped eating. (R. 39). Plaintiff also was generally

not able to take of herself or her son. Id.

      At the conclusion of testimony from Plaintiff’s sister, the ALJ asked a VE

whether Plaintiff could perform any of her past relevant work if she had the

following limitations: (1) frequently climb ramps and stairs, (2) never climb ladders,


      8
        The VE classified this job as an “office helper,” based on Plaintiff’s
statements that she would fetch items, answer phone calls, and sometimes sweep.
(R. 42–43).

                                          14
      Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 15 of 28




ropes, or scaffolds, (3) frequently handle, finger, and feel with the non-dominant left,

upper extremity, (4) avoid all exposure to workplace hazards, (5) occasionally push

and pull with her lower extremities, (6) perform only simple, routine tasks involving

no more than simple instructions and few changes, and (7) occasionally interact with

coworkers, supervisors, and the public. (R. 43–45).

        The VE responded that Plaintiff could not perform any of her past work with

those limitations but she could perform other jobs in the economy. (R. 45).

Specifically, Plaintiff could work as a binder sorter, paper inserter, and fuser packer.

Id.

        The ALJ then asked if Plaintiff could perform these jobs even if she were

off-task for five percent of each workday. (R. 46). The VE responded that an

individual could still fulfill each of these roles. Id. However, if the individual were

off-task for 15% of each workday, then she could not work. Id.

D.      The ALJ’s Decision

        In a written decision, the ALJ concluded that Plaintiff was not disabled within

the meaning of the SSA. (R. 15–23). At step one, the ALJ found that Plaintiff was

insured under the SSA through March 31, 2020, and that she had engaged in

substantial gainful activity since her alleged onset date, based on records that she

earned $16,385 in 2016. (R. 17).




                                          15
    Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 16 of 28




       At step two, the ALJ found that Plaintiff had severe impairments of MS,

anxiety, depression, headache diplopia, and trigeminal neuralgia under 20 C.F.R.

§ 404.1520(c). Id. At step three, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that was equivalent to the impairments

in the Listings. (R. 17–18).

       At step four, the ALJ made the following RFC finding. (R. at 18–21).

Plaintiff could perform light work, except that she could frequently balance, stoop,

kneel, crouch, and crawl. (R. 18). Plaintiff could also frequently climb ramps and

stairs but never ladders, ropes, or scaffolds. Id. Plaintiff could frequently handle,

finger, and feel with her upper left arm, which was her non-dominant hand. Id. The

Plaintiff should avoid workplace hazards but that she could push and pull with her

lower extremities. (R. 18–19). Plaintiff could perform simple, routine tasks with

only simple instructions and decision-making. (R. 19). Plaintiff also could only have

few workplace changes and could occasionally interact with coworkers, supervisors,

and the public. Id. Finally, Plaintiff would be expected to be off-task five percent

of the workday. Id.

      The ALJ relied upon the following findings to support the RFC finding. As

to Plaintiff’s subjective complaints about her impairments, the ALJ noted that

Plaintiff indicated in the initial disability report that she was limited in her ability to

“lift, squat, bend, reach, walk, sit, kneel, talk, hear and climb” and that she had a


                                            16
   Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 17 of 28




limited ability to “see, remember, complete tasks, concentrate, understand, follow

instructions, use her hands and get along with others.” Id. The ALJ also considered

Plaintiff’s testimony that her anxiety and depression made it difficult to work, that

her MS caused “physical issues,” and that she had migraines three to four times per

week. Id. The ALJ noted that Plaintiff’s sister testified that Plaintiff sometimes was

unable to move her legs and had difficulty lifting her arm. Id.

      The ALJ found that Plaintiff’s impairments could reasonably be expected to

cause her alleged symptoms. Id. However, the ALJ concluded that Plaintiff’s

subjective complaints about the intensity, persistence, and limiting effects of her

symptoms were not consistent with the record. Id. As grounds for that finding, the

ALJ cited Dr. Perry’s notes from January 2015 that Plaintiff had no altered mental

status, focal weakness, loss of balance, memory loss, headaches, neck pain, vertigo,

or vomiting. Id. He also cited Dr. Malik’s consultation report from Plaintiff’s ER

visit in February 2015 where she stated that Plaintiff had no signs of distress, was

“currently asymptomatic” for MS, and had no focal deficits during her exam.

(R. 19–20). The ALJ found that the fact that Plaintiff did not seek treatment from

July 2014 until that date suggested that she had no ongoing problems. (R. 20). He

also noted that Plaintiff could drive and exercised intermittently. (R. 19–20).

      As to Dr. Storms’s report, the ALJ pointed to notes that Plaintiff was generally

alert, well-oriented, coherent, and endorsed no abnormal mental conditions. (R. 20).


                                         17
   Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 18 of 28




The ALJ then cited the ER report from August 20, 2015, stating that Plaintiff had no

lower extremity weakness, that she was able to walk without difficulty, and that her

trigeminal neuralgia was stable and improving. Id. The ALJ also cited Plaintiff’s

July 5, 2017, ER report indicating that she had no headaches. Id.

      The ALJ then focused on the “[o]bjective testing” of Plaintiff’s cervical spine,

which was generally normal under Dr. Al-Amin’s report. Id. The ALJ also cited

Plaintiff’s MRI, which confirmed Plaintiff had MS but no active disease. Id.

      As to Dr. Al-Amin’s examination, the ALJ pointed to the fact that Plaintiff’s

medication was reported to be effective for anxiety and depression; her MS and pain

medication also proved effective. Id. Additionally, the ALJ cited Dr. Al-Amin’s

conclusions that Plaintiff was alert, well-oriented, and showed full strength in her

upper extremities. Id. For her lower extremities, the ALJ noted that Plaintiff had no

difficulty getting onto the exam table or rising to a standing position. Id. He also

noted that Plaintiff only had occasional numbness in her left wrist and her gait and

station were normal. Id.

      The ALJ found that Plaintiff’s work history at her liquor store job established

that she could perform multiple tasks, and he noted repeatedly that Plaintiff did not

seek mental health treatment during this time. (R. 20–21).

      The ALJ accorded little weight to Dr. Storms’s opinion because it was based

largely on Plaintiff’s subjective complaints, some weight to the state agency


                                         18
   Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 19 of 28




assessments, and some weight to Dr. Al-Amin’s opinion because it was vague. (R.

21).

       Finally, the ALJ determined, consistent with the VE’s testimony, that the

limitations found in the RFC rendered Plaintiff unable to perform any of her past

work. (R. 21–22). However, the ALJ concluded that Plaintiff’s RFC allowed her to

perform work that existed in significant numbers in the national economy, including

binder sorter, paper inserter, and packer. (R. 22–23). Accordingly, the ALJ found

that Plaintiff was not disabled, as that term is defined under the SSA, from November

24, 2014, through the date of decision. (R. 23).

                         III. STANDARD OF REVIEW

       This Court’s review is limited to determining whether the ALJ’s factual

findings are supported by substantial evidence and whether the Commissioner

applied the proper legal standards. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176,

1178 (11th Cir. 2011). The ALJ’s findings should be affirmed if they are supported

by substantial evidence, which is “such relevant evidence as a reasonable person

would accept as adequate to support a conclusion.” Lewis v. Callahan, 125 F.3d

1436, 1440 (11th Cir. 1997), quoted in Winschel, 631 F.3d at 1178; Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004). Substantial evidence is

“more than a scintilla, but less than a preponderance.” Martin v. Sullivan, 894 F.2d

1520, 1529 (11th Cir. 1990) (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239


                                         19
   Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 20 of 28




(11th Cir. 1983)). This Court “may not decide the facts anew, reweigh the evidence,

or substitute its judgment for that of the Commissioner,” even if the evidence

preponderates against the Commissioner’s decision. Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005); Crawford, 363 F.3d at 1158–59.

      Despite this deference, to determine whether substantial evidence supports

each essential administrative finding, the Court must conduct an independent review

of the entire record, considering evidence that is favorable or unfavorable to the

Commissioner’s decision. Bloodsworth, 703 F.2d at 1239; Chester v. Bowen, 792

F.2d 129, 131 (11th Cir. 1986). If substantial evidence supports the ALJ’s factual

findings and he or she applies the proper legal standards, the findings are conclusive.

Lewis, 125 F.3d at 1210; Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991).

      Credibility determinations fall, as a general matter, within the province of the

ALJ. Mitchell v. Comm’r of Soc. Sec., 771 F.3d 780, 782 (11th Cir. 2014) (citations

omitted). A court will affirm the ALJ’s clearly articulated credibility findings if they

are supported by substantial evidence. Id. The Court does not accord the same level

of deference to the Commissioner’s conclusions of law, which enjoy no presumption

of validity. See Brown v. Sullivan, 921 F.2d 1233, 1236 (11th Cir. 1991). If the

Commissioner fails to apply correct legal standards or articulate the legal standards

applied, the Court must generally reverse the decision. Wiggins v. Schweiker, 679

F.2d 1387, 1389 (11th Cir. 1982).


                                          20
   Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 21 of 28




                                IV. DISCUSSION

      Plaintiff raises one claim of error: that the ALJ improperly discredited her

subjective complaints of pain and other symptoms relating to her MS and trigeminal

neuralgia. (Doc. 10 at 5).

      The Eleventh Circuit applies a “pain standard” when a claimant attempts to

establish disability through her own testimony of pain or other subjective symptoms.

Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (citing Holt v. Sullivan, 921

F.2d 1221, 1223 (11th Cir. 2002)). Under that standard, the claimant must provide

“(1) evidence of an underlying medical condition; and (2) either (a) objective

medical evidence confirming the severity of the alleged pain, or (b) that the

objectively determined medical condition can reasonably be expected to give rise to

the claimed pain.” Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002).

      If the record shows that the claimant has a medically determinable impairment

that could reasonably be expected to produce her symptoms, the ALJ must evaluate

the intensity and persistence of the symptoms in determining how they limit the

claimant’s capacity for work. 20 C.F.R. §§ 404.1529(c)(1), 416.927(c)(1). If the

ALJ discredits a claimant’s testimony about her pain or subjective symptoms, the

ALJ must articulate explicit and adequate reasons for doing so. Dyer, 395 F.3d at

1210 (citing Foote v. Chater, 67 F.3d 1553, 1561–62 (11th Cir. 1995)). The ALJ

need not cite specific phrases or reference every piece of evidence in determining


                                        21
   Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 22 of 28




whether a claimant’s testimony about her symptoms is credible, but the ALJ’s

credibility finding “cannot merely be a broad rejection” suggesting that the ALJ

failed to consider the Plaintiff’s medical condition as a whole. Id. Inconsistent

activities of daily living, the frequency of the claimant’s symptoms, and the types

and dosages of medication are all permissible grounds to reject a claimant’s

testimony. Id. at 1212.

      Plaintiff argues that she satisfied the requirements of the pain standard

because she presented medical evidence of the severity of her MS and trigeminal

neuralgia and her symptoms could reasonably be expected to be caused by those

conditions. (Doc. 10 at 7–8). She points to the evidence from her neurologists

showing that, in 2015, she had a shorter gait, stiff neck and back, fatigue, emotional

lability, cramping, occasional urinary incontinence, and occasional face pain. Id.

She also points to evidence from Piedmont Healthcare and Grady Hospital showing

that her MS was exacerbated. Id. She argues that the ALJ failed to apply the pain

standard or articulate valid reasons for discrediting her testimony. (Id. at 8–9).

      In response, the Commissioner argues that the ALJ’s determination about the

intensity, persistence, and limiting effects of Plaintiff’s symptoms was supported by

substantial evidence. (Doc. 11 at 6). The Commissioner relies largely on the same

evidence as the ALJ to argue that, although Plaintiff had been diagnosed with MS




                                          22
    Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 23 of 28




and trigeminal neuralgia, the medical evidence suggested that these conditions were

not as limiting as Plaintiff asserted. (Id. at 7–10).

      Here, the ALJ complied with the formal requirements of the pain standard by

finding that Plaintiff presented evidence of underlying medical conditions and that

those conditions could reasonably be expected to produce her alleged pain. See

Wilson v. Barnhart, 284 F.3d at 1225. However, the Court concludes that the ALJ’s

discrediting of Plaintiff’s subjective complaints about the limiting effects of her pain

was not supported by substantial evidence.

      The ALJ found that Plaintiff had five severe impairments: (1) MS, (2) anxiety,

(3) depression, (4) headache diplopia, and (5) trigeminal neuralgia.9 (R. 17). In

support of the RFC finding, the ALJ concentrated significant attention on the fact

that Plaintiff had worked part-time in 2015 and 2016, earned enough income in 2016

to reach the threshold for substantial gainful activity, and had never received mental

health treatment for her anxiety and depression. (R. 19–21).


      9
         The Court notes that the term “severe” at step two is a term of art that
essentially means “non-trivial.” See McDaniel v. Bowen, 800 F.2d 1026, 1031 (11th
Cir. 1986). This finding did not require the ALJ to conclude that Plaintiff had
significant limitations from these impairments, as mere diagnoses do not bind the
ALJ to specific findings at step four, but it did require the ALJ consider the limiting
effects of each of those conditions based on the record evidence. See Johns v. Bowen,
821 F.2d 551, 555 (11th Cir. 1987) (stating that the mere diagnosis of polymyalgia
rheumatica says nothing about why the condition makes it impossible for the
claimant to be gainfully employed); but see Davis v. Shalala, 985 F.2d 528, 532
(11th Cir. 1993) (stating that the ALJ must consider the impact of the medically
severe combination of impairments throughout the disability determination process).

                                           23
   Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 24 of 28




      Critically, though, the ALJ paid little attention to the longitudinal medical

evidence pertaining to her MS and trigeminal neuralgia. 10 Relating to those

conditions, the ALJ cited notes from January 29, 2015, February 21, 2015, and July

2017, all of which were ER reports. (R. 19–21 (citing R. 272, 289, 403, 407, 532)).

In particular, the ALJ cited the ER physician’s note on January 29, 2015, that

Plaintiff’s condition was “stable and improving.” (R. 407). That statement was

included in Grady Hospital’s emergency department notes and the section in which

it was placed was marked “Disposition.” Id. The note that the ALJ cited from

February 21, 2015, came from a consulting neurologist’s report, who noted that

Plaintiff was “currently asymptomatic” but that she had presented with severe pain.

(R. 289–90). As for the July 2017 report, the ALJ relied on a note that Plaintiff had

no headaches, which was stated in a review of Plaintiff’s bodily systems at the time

of her visit. (See R. 53).

      As for the ER records, those notes were snapshots of Plaintiff’s status. There

is no indication that the ALJ considered those records in context with Plaintiff’s

overall medical history. (See R. 272–303, 402–17, 531). For instance, the ALJ did

not acknowledge that Plaintiff presented to the ER in July 2017 complaining of leg

numbness from her MS—not head pain from trigeminal neuralgia—when he relied


      10
         Plaintiff does not argue that the ALJ erred in failing to evaluate the limiting
effects of the headache diplopia he found at step two. Therefore, the undersigned
has not considered that impairment here.

                                          24
   Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 25 of 28




on that report to find that Plaintiff generally did not suffer from headaches. Id.

Similarly, the ALJ appeared to rely on the ER doctor’s notes from January 2015 that

Plaintiff’s condition was stable to conclude that her trigeminal neuralgia was not

limiting, but he did not consider that Plaintiff had “excruciating, burning pain” on

the left side of her face, a finding that was contained in the same ER report. (See

R. 403). Given that Plaintiff’s allegations of pain were described as episodic in

nature, it was unreasonable for the ALJ to assume that the fact that Plaintiff did not

have certain symptoms at specific times meant that she did not have limitations from

her pain generally.

      The ALJ’s opinion also gave no indication that he considered medical

evidence pertaining to MS and trigeminal neuralgia from Plaintiff’s non-emergency

visits. A follow-up neurology appointment in December 2015 with Dr. Kumpinsky,

a treating neurologist, stated that Plaintiff had sporadic episodes of sharp pain, which

could have been “paroxysmal pain syndrome” from her MS. (R. 450–51).11 The

ALJ also made no mention of Dr. Winningham, who was Plaintiff’s treating

neurologist. (See, e.g., R. 263–65).


      11
          The ALJ did cite Plaintiff’s MRI report from this visit, but he appeared to
conflate it with Plaintiff’s x-ray of her cervical spine. (See R. 20). Curiously, the
ALJ focused on the fact that Plaintiff had no new lesions but gave no consideration
to the possibility that the current lesions could have produced her reported episodic
pain, numbness, and weakness during the relevant period. The mere fact that
Plaintiff’s MS was not progressing is not grounds to conclude that the abnormalities
that she already had did not cause limiting pain.

                                          25
   Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 26 of 28




      Finally, the ALJ paid particular attention to the fact that Plaintiff reported that

she exercised intermittently and could drive. The fact that Plaintiff could focus on

the road for short periods of time or dedicate some of her day to exercise was not

relevant to the issue of whether Plaintiff’s episodic flares impeded her ability to

work.12 See Reliford v. Barnhart, 444 F. Supp. 2d 1182, 1190 (N.D. Ala. 2006) (“It

is the ability to engage in gainful employment that is the key, not whether a plaintiff

can perform minor household chores or drive short distances.”).

      In short, the ALJ’s opinion gives the impression that he broadly rejected

Plaintiff’s allegations relating to her MS and trigeminal neuralgia, not that he gave

full consideration to all of the record evidence. The ALJ was not required to cite or

reference every piece of evidence. Dyer, 395 F.3d at 1210. However, his reliance

on context-specific statements in the medical evidence without indicating that he

considered the contrary evidence prevents this Court from finding that his ultimate

determination was supported by substantial evidence. See Owens v. Heckler, 748

F.2d 1511, 1515 (11th Cir. 1984) (stating that the Court must evaluate the

Secretary’s findings in light of the entire record, not only the evidence that supports



      12
         In the same vein, when citing Plaintiff’s work history in 2016 as grounds
for concluding that she was not as limited as she claimed, the ALJ did not give any
consideration to the fact that the majority of Plaintiff’s income that year came from
her sister’s employment. (R. 21). Plaintiff’s sister testified that she “normally
wouldn’t hire anyone” like Plaintiff and that she would always have a backup
employee. (R. 37).

                                          26
   Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 27 of 28




the ALJ’s decision); Webster v. Barnhart, 343 F. Supp. 2d 1085, 1094 (N.D. Ala.

2004) (finding that the ALJ’s “omissions and mischaracterizations of the evidence

cannot stand as a basis” for the VE’s hypothetical question).

      Plaintiff asks the Court to presume the veracity of her subjective complaints

based on the Commissioner’s error and require the Commissioner to enter an award

of disability benefits. That result is reserved for cases where the Commissioner “has

already considered the essential evidence and it is clear that the cumulative effect of

the evidence establishes disability without any doubt.” Davis v. Shalala, 985 F.2d

528, 534 (11th Cir. 1993).

      Here, the cumulative evidence in the record does not compel the conclusion

that Plaintiff is disabled. There was little evidence about the limiting effects of

Plaintiff’s anxiety and depression, given that she did not seek specific treatment for

those conditions. Although there was evidence that she had received treatment for

her MS and trigeminal neuralgia from 2015 to 2017, that evidence largely consisted

of one-time ER visits and follow-up appointments, which do not provide a clear

picture of Plaintiff’s limitations from pain. 13 Therefore, the Court finds that the

record was not sufficiently developed for the Court to reverse and require an award



      13
          However, testimony from Plaintiff’s sister suggested that Plaintiff’s
symptoms rendered her unable to care for herself for days at a time. (R. 38).
Therefore, the ALJ’s error was not harmless, as the RFC finding implicitly rejected
this testimony.

                                          27
    Case 1:18-cv-05282-RDC Document 21 Filed 10/20/20 Page 28 of 28




of benefits. See Jasmatie R. v. Saul, No. 1:19-cv-03541-AJB, 2020 WL 5406172,

at *13 (N.D. Ga. Sept. 9, 2020) (remanding for further consideration where the

record contained contradictory medical opinions); but see Jones v. Barnhart, 318 F.

Supp. 2d 1102, 1107–08 (N. D. Ala. 2004) (remanding for an award of benefits when

the record, including the opinion of the claimant’s treating physician, showed that

the claimant was “clearly entitled to disability benefits”). Therefore, the Court will

remand the case to the Commissioner for further proceedings.



                                V. CONCLUSION

       For the foregoing reasons, the Court ORDERS that the final decision of the

Commissioner be REVERSED and REMANDED for further proceedings

consistent with this opinion. The Clerk is DIRECTED to enter judgment in favor

of Plaintiff.

       IT IS SO ORDERED on this 20th day of October 2020.




                                              REGINA D. CANNON
                                              United States Magistrate Judge




                                         28
